Citation Nr: 1203595	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-31 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines

	
THE ISSUES

1.	Entitlement to an additional allowance for M.M.B.S. as a dependent mother.

2.	Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

(The issue of whether an overpayment of VA educational assistance benefits in the amount of $24,529.40 was properly created is the subject of a separate Board remand.)


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to March 1999.  The Veteran died in December 2010 and the Appellant is his surviving spouse.

With regard to the claim for an additional allowance for M.M.B.S. as a dependent mother, an August 2005 rating decision denied this claim.  An August 2008 Board decision remanded the claim to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran.  An April 2009 Board decision again remanded the claim for further development.  As discussed below, the development was not completed on this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the claim of entitlement to service connection for diabetes, a March 2006 rating decision of the VA RO in Manila, the Republic of the Philippines denied entitlement to service connection.  The case was brought before the Board in April 2009, at which time the claim was reopened and remanded to allow the AOJ to further assist the Veteran in the development of his claim.  The requested development was not completed.  See Stegall, supra.

On the issue of representation, the Board observes Donald Hill has filed paperwork on the Appellant's behalf.  See e.g., October 2011 Response to Supplemental Statement of the Case.  In October 2011 Mr. Hill was notified that he had not submitted a duly signed and executed VA Form 22a appointing him as the Appellant's representative.  To date, this form has not been received and as there is no other representation form filed, the Board finds the Appellant is unrepresented.

The issue of the Appellant's substitution in this case is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Board has been notified that the Veteran died in December 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ." 


ORDER

The appeal is dismissed.


REMAND

As discussed above, the Board is dismissing the Veteran's appeal, as he has died.  The Board notes that the Veteran's wife filed a VA Form 21-534 in January 2011, approximately 1 month after the Veteran died.  The Board also notes that a VA Form 21-534 is accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution).  However, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's January 2011 Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).

2.	If the request for substitution is denied, the AOJ should consider the Appellant's January 2011 VA Form 21-534 as a request for accrued benefits and further adjudicate the issues.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


